Earl Warren: Number 108, Commissioner of Internal Revenue, Petitioner versus P.G. Lake, et al. Mr. Stull.
John N. Stull: Mr. Chief Justice, may it please the Court. Four out of this five cases involved oil and gas. The Weed case involves sulphur since both of these are natural.
William O. Douglas: You said sulphur?
John N. Stull: Sulphur, yes, sir. Since both of these are natural resources, we don't see any valid distinction for the purposes of the question involved in this litigation. So, I'd rather for simplicity, just refer to oil and gas. All five of these cases involved the same fundamental problem. That is where an oil payment is carved out of a larger interest are the proceeds from the assignment of that oil payment entitled to the sharply preferential tax treatment accorded to capital gains by Section 117 of the Internal Revenue Code of 1939 or are they as the Government contends, merely a substitute for and paid in lieu of the ordinary income which would have been payable in -- on these interests that this assignment not been made. The Fleming case involves a subsidiary question which I'd like to put of until last. Now, Section 117 of the Internal Revenue Code which has been before this Court many times gives us preferential treatment to the taxation of the proceeds from the sale or exchange of capital assets. Capital assets are defined as all property of the taxpayer with certain specific instruction -- certain specific exceptions. We are not going to any specific exception on this case. What we are saying is that as this Court has pointed out from Burnet against Harmel in 1932 to the Corn Products case in 1955 that all property that does not come within the specific exception, still does not qualify for capital gains. The congressional purpose on it was to exclude from these burdens of the surcharge, the proceeds from the conversion of capital asset property. Any other transaction does not fall within the capital gains provisions. Now, we are concerned here with an oil payment. It's also called an in-oil payment, a production payment, a mineral payment and sometimes unlimited royalty. The definition of it is that it is a right of limited duration, carved out of the larger interest to a specified sum of money or specified number of barrels of oil payable out of the stipulated portion of the oil or the oil proceeds. Now, that's a complicated definition and in order to put this transaction in its proper perspective, I would like to spend just a moment in describing very briefly the method by which oil properties are developed in the United States. We start off with the lease owner -- with the land owner who owns the minerals under the property. He executes a lease and he retains an interest in the production of those minerals for the duration of a lease. It's usually an eighth interest and it's called a royalty. The seven-eighths interest which is attained by the lessee is called the working interest. That has all the burdens of production, operation of the lease. If this is a particular attractive lease, there maybe a cash payment laid by the lessee to the lessor that is called bonus. If the lessee cannot develop the property or is unwilling to and doesn't want the lease to expire, he may form it out by a formal agreement which is in effect a sublease. If he retains an interest in that property which he does in the case of a sublease, it's called an overriding royalty. So, we're concerned here with terms such as royalty, overriding royalty, working interest and cash bonus. Now, I'd like to give an illustration of how an oil payment works. Suppose I own an eighth royalty, the oil applicable to that royalty, I can tell pretty well is -- will be 1000 barrels. The whole deposit is about 8000 barrels in the ground. Now, I know that the amount received for that will vary somewhat with the price of oil. The price of oil in these taxes at the moment is about -- the well had is about $3 a barrel. So, I can be pretty sure that I have about $3000 worth of oil in the ground.
Speaker: How do you know that?
John N. Stull: The engineering surveys and can tell pretty accurately how much the recoverable reserves are, Your Honor. And with the price of oil, I can look back for the past 20 years and see that if it has been increasing along with prices generally. At the time of the sewers crisis, of course the price of oil goes up and at this moment I understand, it's a little bit off. It's down to about $3 or $7. So, I can pretty well tell how much my oil is worth on the ground. I do -- I would have a little trouble perhaps in telling you exactly how long it will take to profit, because the Regulatory Commission such as the Texas Railroad Commission, set the allowable which now that oil has somewhat dwell on the market or down to 9 or 10 days. They have been up as high as 20, but I can tell by looking back over a period of years that the chances are that this oil will be pumped out of here in 10 years, which means I would make -- I would have a hundred barrels of oil every year for 10 years on which I would receive $300 from the pipeline company that purchases the oil. That $300 that comes in every year will be taxed to me as ordinary income, subject of course to the depletion allowance. The percentage depletion allowance on oil is 27.5%. That means that every $100 I get from the pipeline company, I will exclude $27.50 for my income before I put it in my return and pay the tax on it. Sulphur has a depletion allowance of only 23%. Now, I might say that this production of the oil since this is my investment, is a capital gains transaction that every time I sell a barrel of oil, it's a capital gain to me, but this Court decided in 1932 that that just wasn't so because the production of oil is like a business. It's like a manufacturing business and you get your basics back through the depletion. Now, suppose I'm not satisfied with this percentage depletion that I'm getting each year, what I want is a capital gain because I have to save more taxes on a capital gain than I can through percentage depletion. So, what can I do?I got this royalty interest. I know it's going to produce $300 a year to me for probably the next 10 years, at least. Well, I can sell my entire interest and if I'm not a dealer, that is if I'm not in a business of selling interest in oil and gas, I can get a capital gain on that, but I don't want to do that. I don't want to get out of this thing completely. What I want to do is stay in. The reason I want to stay in is because of course every year, the engineers are getting better and getting more oil out of these deposits, so they use gas injection, water flooding and all the other things.
Earl Warren: We'll recess now.